Citation Nr: 0109256	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  95-19 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, also claimed as chronic fatigue due to an 
undiagnosed illness.

2.  Entitlement to an original evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD). 

3.  Entitlement to an increased (compensable) evaluation for 
a chest scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to May 
1987, from November 1990 to June 1991, and from October 1992 
to July 1993.  In January 1998 the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for 
sinus/nasal disability and remanded the issues listed on the 
title page to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, for additional 
development.  The case was returned to the Board in February 
2001.

The January 1998 remand referred the raised issues of 
entitlement to service connection for impaired hearing, eye 
disability, and skin disability to the RO for adjudication.  
The Board notes, however, that these issues have not been 
adjudicated.  Consequently, they are again referred to the RO 
for adjudication.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  The veteran does not have chronic fatigue syndrome or 
chronic fatigue due to an undiagnosed illness.

3.  The veteran's PTSD causes no more than mild social and 
industrial impairment; depressed mood, suspiciousness, panic 
attacks, chronic sleep impairment, or mild memory loss is not 
shown.
4.  The veteran's chest scar is not poorly nourished, tender, 
painful or productive of significant functional impairment.


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome, also claimed as chronic fatigue 
due to an undiagnosed illness, was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.317 (2000).

2.  The schedular requirements for an evaluation in excess of 
10 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2000).

3.  The schedular requirements for a compensable evaluation 
for a chest scar have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the RO considered the veteran's 
claims under the VCAA before returning the case to the Board 
in February 2000.  The veteran has been informed of the 
requirements for establishing service connection for her 
claimed chronic fatigue syndrome, also claimed as chronic 
fatigue due to an undiagnosed illness.  She has also been 
informed of the criteria for evaluating her PTSD and chest 
scar.  She has been requested to provide information 
concerning potential sources of medical evidence pertaining 
to postservice treatment for these disabilities, and all 
pertinent treatment records have been obtained.  The veteran 
has been provided recent VA examinations for chronic fatigue 
syndrome, PTSD, and a chest scar.  In sum, the facts relevant 
to the veteran's claims have been properly developed and 
there is no further action which should be undertaken to 
comply with the provisions of the VCAA.  

SERVICE CONNECTION

Factual Background

The veteran reported on a preservice medical history report 
dated in August 1986 that she either had or had previously 
had headaches, throat trouble, and leg cramps; no abnormality 
was found on an August 1986 medical examination.  All body 
areas were normal on an April 1990 medical examination.  
According to a May 1991 medical history report, the veteran 
had or had had painful joints, frequent headaches, and 
sinusitis; all body systems were normal on a May 1991 medical 
examination. 

On VA general medical examination in September 1994, the 
veteran complained of joint pain, trouble breathing, and 
headaches.  The pertinent diagnosis was chronic fatigue.  A 
copy of this examination report that was subsequently added 
to the file contains the diagnosis of chronic fatigue, by 
history, and it was noted that the examination report had 
been corrected on the computer.

VA treatment records for January 1995 reveal that the veteran 
was evaluated for the complaint of fatigue syndrome, which 
she said that she had had since coming back from service.  
She noted lethargy; she did not have muscle weakness or 
depression.

The veteran was hospitalized in February 1995 with complaints 
of fatigue and diffuse tenderness.  The diagnosis was mild 
dyssomnia of unclear etiology.

An endocrine work-up was done in May 1995 to determine the 
cause of the veteran's increased fatigue; the impression was 
that there was no endocrine cause for the veteran's fatigue.

According to a June 1995 statement from Syed Amouzegar, M.D., 
he saw the veteran from October to December 1993 for 
complaints of muscle weakness and pain and chronic fatigue.  
Dr. Amouzegar felt that the veteran was suffering from 
chronic fatigue syndrome that could have stemmed from her 
participation in Operation Desert Storm.

According to a June 1995 statement from Edwin T. Pearce, 
M.D., who treated the veteran from July 1991 to August 1992, 
the veteran was treated primarily for emotional misfortune 
and recurring vaginitis.  She was treated for fatigue on one 
occasion in December 1991, which Dr. Pearce said was probably 
due to anxiety.

The veteran testified at a personal hearing at the RO in 
September 1995 in support of her claim.

Support statements on file from people who knew her during 
Operation Desert Storm, dated from 1995 to 1997, from people 
she worked with after service and from her family are to the 
effect that she appeared listless and tired after her Gulf 
War service.

On VA examination in May 1998, the veteran complained of 
fatigue, periodic low grade fevers, frequent headaches, and 
generalized muscle aches and weakness since Operation Desert 
Storm; she said that her symptoms had significantly improved 
with Prozac.  Laboratory tests were essentially within normal 
limits.  The diagnosis was chronic fatigue syndrome, by 
history, symptoms improved significantly with Prozac.  The 
examiner concluded that the veteran did not meet the major or 
minor criteria for a diagnosis of active chronic fatigue 
syndrome.  It was noted that she was able to work full-time.

According to a November 1998 VA examination report, there was 
no adenopathy; a complete blood count was noted to be normal.  
The assessments were that there was no evidence of chronic 
fatigue syndrome by either clinical signs or symptoms and 
that an abnormal thyroid function test was most likely 
related to psychotropic medication.  The examiner concluded 
that the veteran did not have chronic fatigue, that her 
symptomatology never really fit chronic fatigue syndrome, and 
that her fatigue was more likely than not related to her 
psychiatric problems and possibly aggravated by her breathing 
problems that were associated with hypertrophic adenoids.

According to a February 2000 memorandum from a VA physician, 
who had reviewed the veteran's claims files, VA examination 
in September 1994 did not reveal any lymphadenopathy.  It was 
this physician's impression that the VA examiner in September 
1994, who no longer worked at the facility, intended to 
diagnose chronic fatigue syndrome by history.  This physician 
went on to note that the veteran's claims file revealed a few 
symptoms of chronic fatigue syndrome and that separating 
these symptoms from other conditions, such as 
anxiety/depression, was difficult.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000). 

Service-connected compensation may be paid to a Persian Gulf 
Veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed below.  The symptoms must be manifest to a 
degree of 10 percent or more not later than December 31, 
2001.  By history, physical examination and laboratory tests, 
the disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illnesses include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 U.S.C.A. § 1117(a); 38 C.F.R. § 3.317.

Although the veteran has testified that she has chronic 
fatigue syndrome due to service or that she has an 
undiagnosed illness manifested by chronic fatigue due to her 
service in the Persian Gulf, and there are lay statements on 
file in support of the claim, a lay person is not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App.492, 494-95 (1992).  

While there was a diagnosis on VA examination in September 
1994 of chronic fatigue syndrome, the words "history of" 
were subsequently added to the diagnosis.  Dr. Pearce noted 
in June 1995 that the veteran only complained of fatigue on 
one occasion between July 1991 and August 1992 and that this 
was probably due to anxiety.  In fact, the primary evidence 
in support of the veteran's claim is the June 1995 statement 
from Dr. Amouzegar.  However, it was concluded on VA 
examinations by two different VA physicians in May and 
November 1998 that the veteran did not have chronic fatigue 
syndrome or signs and symptoms of an undiagnosed illness 
manifested by fatigue.  Rather, it was noted in November 1998 
that the veteran's fatigue was a manifestation of her PTSD.  
Consequently, the Board finds that the preponderance of the 
evidence establishes that the veteran does not have chronic 
fatigue syndrome or chronic fatigue due to an undiagnosed 
illness.  Accordingly, service connection is not warranted 
for this claimed disability.

ORIGINAL RATING

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's PTSD.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes, nor has the Board found 
any of the historical evidence in this case to be of 
sufficient significance to warrant a specific discussion 
herein.

Factual Background

VA outpatient records reveal that the veteran was receiving 
group psychotherapy in 1994.  

On VA psychiatric examination in September 1994, the veteran 
complained of feeling tired, of muscle pains, of trouble 
breathing, and of nervousness and anxiety.  She said that she 
slept "ok."  She was working full-time.  On mental status 
examination, the veteran was noted to be neat and clean.  Her 
affect was appropriate.  It was noted that she had anxiety 
and occasional depression.  Generalized anxiety was 
diagnosed.  It was noted that the disability, social and 
occupational, was mild to moderate.

The diagnosis on VA outpatient treatment in May 1995 was 
depression, moderately severe; global assessment of 
functioning (GAF) was 65.

According to an August 1995 private psychological evaluation, 
the veteran judged her current mood to be 8 on a 10 point 
scale; she denied current sleeping difficulties.  She said 
that she had been feeling better in recent months, which she 
attributed to taking Prozac.  The provisional diagnosis was 
personality disorder, not otherwise specified.

The veteran testified at her RO hearing in September 1995 in 
support of her claim.

Statements on file in support of the veteran's claim, dated 
from 1995 to 1997, include notations of psychiatric problems 
after the veteran's return from Operation Desert Storm.

The veteran said on VA psychiatric examination by a board of 
two in November 1996 that taking Prozac had helped her 
concentration; she had fewer mood swings and was sleeping 
better.  On mental status examination, the veteran was well-
dressed and well-groomed.  Her affect was slightly labile.  
She did not have any thought disorder.  She did not show any 
evidence of significant cognitive impairment.  The assessment 
was chronic PTSD.  GAF was 85-90.  The examiners noted that 
even though the veteran had most of the symptoms of PTSD, the 
disorder did not appear to have significantly impaired her 
social or occupational functioning.

VA outpatient records from January to May 1998 reveal that 
she appeared more depressed/irritable in January; her Prozac 
was increased to 20 mg on odd days and to 40 mg on even days.  
She noted problems with middle-of-night awakening in April 
1998, for which she was given Ativan.

On VA psychiatric examination in May 1998, it was noted that 
the veteran was taking Prozac, which had recently been 
increased to 40 mg per day, and Ativan as needed for sleep.  
She said that her mood was somewhat better over the previous 
two weeks, although it was "bad" at times.  She indicated 
that she occasionally had memories of her experiences in the 
Persian Gulf.  Nightmares and flashbacks were noted to be 
much improved compared to the past.  She isolated herself 
from other than family members.  She indicated that she was 
"hyper" at work but was able to accomplish her job well.  
On mental status examination, the veteran was described as 
neatly dressed.  Her speech was of normal form and rate; her 
affect was fairly appropriate, although inappropriately silly 
at times.  The veteran said that she was intermittently 
depressed.  There was no evidence of a thought disorder.  She 
was fully oriented.  She had good insight into her condition.  
PTSD was diagnosed.  The global assessment of functioning 
(GAF) was 75, indicating transient symptoms with only slight 
impairment in functioning due to her PTSD.  Her symptoms did 
not make her unemployable.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 C.F.R. Part 4 (2000).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Service connection for PTSD was granted by a rating decision 
in December 1996, which assigned a 10 percent evaluation, 
effective December 7, 1993, and the veteran timely appealed 
the 10 percent evaluation.  Consequently, the veteran's claim 
is an original claim that was placed in appellate status by a 
Notice of Disagreement expressing disagreement with an 
initial rating award.  The rule from Francisco v. Brown, 
7 Vet.App. 55, 58 (1994) (Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.) is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52700 (1996).  In Karnas v. Derwinski, 1 Vet.App. 308, 
312-13 (1991), the United States Court of Appeals for 
Veterans Claims (Court) held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  

Under 38 C.F.R. § 4.132, Diagnostic Code 9411, effective 
prior to November 7, 1996, a 10 percent rating is warranted 
for PTSD when there is emotional tension or evidence of 
anxiety productive of mild social and industrial impairment; 
a 30 percent evaluation is warranted for PTSD when there is 
definite impairment of social and industrial adaptability. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).

A 10 percent evaluation is warranted for PTSD under the 
criteria effective November 7, 1996, if there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or when symptoms are controlled by continuous medication; a 
30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

The GAF Scale involves psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  A score of 61-70 involves mild 
symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social or occupational functioning, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  When a score of 71 to 80 is 
given, if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social or occupational functioning.  
A score of 81-90 involves absent or minimal symptoms with 
good functioning in all areas, interested and involved in a 
wide range of activities, socially effective, generally 
satisfied with life, no more than everyday problems or 
concerns.  Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition (1994).

Although the veteran has had some problems with psychiatric 
symptomatology, including depression and anxiety, the 
veteran's psychiatric symptomatology has been helped by 
medication.  She was working full-time, had an appropriate 
affect, and was sleeping alright on VA examination in 
September 1994; the disability was considered mild to 
moderate.  Moderately severe depression, with a GAF of 65, 
was noted on a VA treatment record in May 1995; however, 
three months later, the veteran was feeling better on Prozac, 
8 out of 10, and was not having any problem sleeping.  The 
veteran was also doing well on Prozac when examined by VA in 
November 1996.  The Prozac helped her concentrate, prevented 
mood swings, and helped her sleep.  GAF was 85-90.  When 
examined in May 1998, GAF was 75 and the examiner found only 
slight impairment in functioning.  The medical evidence on 
file shows that the veteran's PTSD is not productive of panic 
attacks, suspiciousness, chronic sleep impairment, or memory 
loss.  In sum, the medical evidence demonstrates that the 
disability causes no more than mild social or occupational 
impairment and does not more nearly approximate the criteria 
for a 30 percent evaluation than those for a 10 percent 
evaluation under either the old or new criteria.  

INCREASED RATING

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the service-connected 
chest scar.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes, nor 
has the Board found any of the historical evidence in this 
case to be of sufficient significance to warrant a specific 
discussion herein.

Factual Background

On VA general medical examination in September 1994, the 
veteran's skin was considered normal.  On special VA skin 
examination in September 1994, it was noted that the veteran 
had incurred trauma to the chest in 1991 with a reactive 
neoplasm developing, which was subsequently excised.  
Physical examination revealed a 1.25 inch by 1.5 inch healed 
surgical scar of the anterior chest; it was flat, 
symptomatic, and otherwise healed nicely.  The diagnosis was 
healed surgical scar.

The veteran testified at her RO hearing in September 1995 
that her chest scar is unsightly and itches.

The veteran complained on May 1998 VA evaluation of her chest 
scar of occasional itching and some tenderness.  The area of 
the scar in front of the upper left chest measured 2.5 x 1 
cm, with no tenderness or adhesion, and no ulceration or 
breakdown of the skin.  There was some elevation but no 
underlying tissue loss.  There was no inflammation, edema, or 
appreciable disfigurement; keloid formation was present.  The 
scar was noted to be darker than normal.

VA treatment records on file do not note any treatment for 
the veteran's chest scar.

Analysis

A 10 percent evaluation is assigned for superficial scars 
that are poorly nourished with repeated ulceration or that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804.  Other scars are to be 
rated on the limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805. 

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Disfiguring scars of the head, face or neck warrant a 
noncompensable evaluation if the disfigurement is slight or a 
10 percent evaluation if the disfigurement is moderate.  
38 C.F.R. § 4.118, Diagnostic Code 7800.

Although the veteran has complained of itching and some 
tenderness in the area of her service-connected chest scar, 
the VA examination in May 1998 revealed that the scar was 
healed without objective evidence of ulceration, tenderness 
or functional impairment.  Although the September 1994 VA 
examination report indicates that the scar was 
"symptomatic," the examiner did not identify tenderness, 
ulceration, functional impairment or any symptom due to the 
scar.  Rather, the examiner indicated that the scar had 
healed nicely.  Therefore, it appears that the reference in 
the examination report to the scar being symptomatic was 
probably due to a typogragraphical error and that the 
examiner intended to describe the scar as asymptomatic.  
Finally, the Board notes that the scar is small and on a 
nonexposed surface.  Therefore, the Board concludes that the 
scar is properly evaluated as noncompensably disabling under 
the schedular criteria.

The Board has also considered whether the original rating or 
increased rating claim should be referred to the Director of 
the VA Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2000).  The 
record reflects that the veteran has not required 
hospitalization for either her service-connected PTSD or 
chest scar and that the manifestations of neither disability 
are unusual or exceptional.  In sum there is no indication in 
the record that the average industrial impairment resulting 
from either disability would be in excess of that 
contemplated by the assigned rating.  Therefore, the Board 
has concluded that referral of either claim for extra-
schedular consideration is not warranted.


ORDER

Service connection for chronic fatigue syndrome, also claimed 
as chronic fatigue due to an undiagnosed illness, is denied.

An evaluation in excess of 10 percent for PTSD is denied.

A compensable evaluation for a chest scar is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

